DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed December 17, 2020 has been entered.  Claims 1-6 and 8-12 remain pending in the application.  The application’s amendments to claim 9 have overcome the 112(b) objections regarding antecedent basis previously set forth in the Non-Final Office Action mailed September 17, 2020.  Applicant’s amendments have presented new 112(b) rejections regarding claim 1.  Examiner has acknowledged applicant’s cancellation of claim 7.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 1 is rejected due to the following 4 points:
Claim 1 recites the limitation "the tubing member" and “second tubing.”  There is insufficient antecedent basis for this limitation in the claim.  Since the claim recites first tubing members and second tubing members, it is not explicitly clear what “tubing member” or “second tubing” refers to.  A separate entity may be implied by the difference in terms.
A distinct “second tube” is not clearly described in the specification.  First and second tube portions are described and are defined as components of the first tube 32: “… tube 32 having a first portion 34… and a second portion 36…”  The specification unclearly uses the reference number 32 to refer to a singular tube and also uses the same reference number to refer to a second tubing.  The figures do not resolve this discrepancy and show only a singular tube 32.
Claim 1 recites: “a second tubing member… the second tubing being a second end.”  It is unclear how a second tubing portion would be coupled to a peristaltic pump if the second tubing is defined as “a second end configured to couple with a container.”  It is unclear what the second tubing member is a second end of.  The claim associates a first end with a first tubing member: “…the first tubing member having a first end…” and a second end associated with the second tubing member: “…the second tubing being a second end…”  The claim language thus indicates that the members are ends of the same tube, and are contradictory to Applicant’s requirement of two separate tubing members.
Claim 1 recites: “… wherein in response to a rotation of the turning member, the reel member rotates and retracts the first tubing member onto the reel member and the second tubing member into the housing.”  It is unclear how turning a reel member would retract the second tubing member into the housing due to the lack of clarity noted in previous 112 arguments made above with respect to the second tubing, and also additionally due to the lack of a structural relationship established between the turning member and the second tubing member.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Friedlander (U.S. 2011/0262320 A1) (hereinafter – Friedlander) in view of Schaefer et al. (U.S. 2014/0012176 A1) .
Re. Claim 1: Friedlander teaches an invention comprising: 
a housing having an upper portion and a lower portion, the upper portion and lower portion defining a hollow interior (Fig. 1, a housing having a lower end 19 (thus also defining a relative upper end));
a peristaltic pump disposed within the lower portion, the peristaltic pump having an input portion and an output portion (Fig. 1, a pump 14, described in paragraph 0018: “In the embodiment shown in FIG. 1, the pump 14 is a peristaltic pump…”);
a reel member disposed in the upper portion (Fig. 1, a holding frame 10 holding a spool of tubing 11, described in paragraph 0018: “In one embodiment, as shown the cartridge 4 is disposed at an opposing end from the tip 3. In a preferred embodiment, the cartridge 4 is an interchangeable cartridge which further comprises a holding frame 10 and one or more spool(s) of tubing 11, the spool(s) being disposed in the frame 10”); and
a first tubing member movably coupled to the reel member (Fig. 1, spools of tubing 11 coupled to holding frame 10, described as movably coupled in paragraph 0019: “In FIG. 1 shown, mechanism 13 is enabled to automatically extrude a portion of tubing from spool 11“).
Friedlander does not teach the invention having distinct first and second tubing members, the (first) tubing member being operably coupled to the input portion of the peristaltic pump, and the second tubing member coupled to the output portion of the peristaltic pump.

It would have been obvious to one having skill in the art before the effective filing date to have modified Friedlander to include first and second tubing members operably coupled to the peristaltic pump, the motivation being that coupling via connectors as taught by Schaeffer allows for a convenient exchange or replacement of transfer systems (Paragraph 0005).
Friedlander in view of Schaeffer do not teach the invention wherein the first tubing member has a first end configured to couple with a needle and a second tubing configured to couple with a container.
Drews teaches the invention wherein the first tubing member has a first end configured to couple with a needle (Fig. 1, tube 28 coupled at point 28c to IV bag tube 38) and a second tubing configured to couple with a container (Fig. 1, tube 28 coupled at point 28c to IV bag tube 38).  Drews teaches analogous art in the technology of peristaltic pumps and catheter devices (Abstract).
It would have been obvious to one having skill in the art before the effective filing date to have modified Friedlander in view of Schaeffer to have included a first tubing member with a first end configured to couple with a needle and a second tubing configured to couple with a container, the motivation being that such a system allows for aspiration of biological material to a container (Co. 2, lines 30-39).
Friedlander, Schaeffer, and Drews do not teach the invention comprising a mechanism that allows for the retraction of first and second tubing members.

Friedlander, Schaeffer, Drews, and Cox do not teach the invention comprising a turning member extending through the upper portion and coupled to the reel member, wherein in response to a rotation of the turning member the reel member rotates and retracts the first and second tubing members.
Cleary teaches the invention comprising a turning member extending through the upper portion and coupled to the reel member, wherein in response to a rotation of the turning member the reel member rotates and retracts the first and second tubing members (Fig. 4, rotating portion 8).  Cleary teaches analogous art in the technology of reel-based dispensing means (Abstract).
It would have been obvious to one having skill in the art before the effective filing date to have modified Friedlander, Schaeffer, Drews, and Cox to include a turning member coupled to the reel member as taught by Cleary, the motivation being that such a manually rotatable portion provides for a controlled advancement and retraction of the dispensed portion (Col. 1). 
Re. Claim 2: Friedlander, Schaeffer, Drews, Cox, and Cleary teach the invention according to claim 1.  Friedlander further teaches the invention comprising a switch electrically coupled to the peristaltic pump (Fig. 1, an actuator 5 is driven by power source 7 and controlled via control keys 9); and an energy source electrically coupled to the switch (Paragraph 0026: “…the actuator 5 such as used in conjunction with FIGS. 1-6 can be driven by a control circuit generally shown by box 60 having a power source 7… the power source 7, the display 8, and the actuateable control keys 9 are in electrical communication with one other. The control keys 9 allow a user to preselect a range of volumes of liquid to be transferred. The keys 9 can also be used to preselect modes of operation, trigger certain 
Re. Claims 4 and 5: Friedlander, Schaeffer, Drews, Cox, and Cleary teach the invention according to claim 1.  Drews further teaches the invention comprising the container having a port configured to couple with the first end and wherein the container is one of a collection bottle, a collection vial or a collection bag (Fig. 1, IV bag 16 having an IV bag tube 38 coupled to tube 28 via point 28c).
Re. Claim 6: Friedlander, Schaeffer, Drews, Cox, and Cleary teach the invention according to claim 1.  Friedlander further teaches the invention wherein the upper portion includes: a curved wall defining an upper housing space (Paragraph 0016: “The housing shown in FIG. 1 has a generally cylindrical shape, however, other alternate shapes and structures can also be provided as known to those skilled in the art in alternative embodiments and the cylindrical shape of the housing 2 in FIG. 1 is only provided by way of example”), the reel member being disposed within the upper housing space (Fig. 1, a holding frame 10 holding spool of tubing 11); and a first opening extending through into the upper housing space (Fig. 1, a first opening is denoted by the length of tube extending from holding frame 10 into actuator portion 5 located in the lower portion of the housing; additionally, the opening denoted by tip 3 also reads upon an “opening extending through into an upper housing space” since the tube 12 passes through such an opening and extends into an upper portion containing the holding frame 10).
Claim 3 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Friedlander (U.S. 2011/0262320 A1) (hereinafter – Friedlander) in view of Schaefer et al. (U.S. 2014/0012176 A1) (hereinafter – Schaefer) in further view of Drews (U.S. 4,817,599) (hereinafter – Drews) in further view of Cox Reels EZ-SGW Series Product Page (Wayback Machine – July 10, 2017) (hereinafter – Cox) in .
Re. Claim 3: Friedlander, Schaeffer, Drews, Cox, and Cleary teach the invention according to claim 2.  Friedlander teaches the invention wherein the energy source is disposed within the hollow interior (Fig. 1, showing power source 7 within the interior of the device).  However, Friedlander, Schaeffer, Drews, Cox, and Cleary do not teach the invention wherein the energy source is explicitly a battery disposed within the hollow interior.
Halac teaches the invention wherein the energy source is a battery disposed within the hollow interior (Paragraph 0494: “Referring now to FIG. 33, the battery 314 can be located inside the electronics unit 500 or can be part of the base 128”).  Halac teaches analogous art in the technology of pumps and catheters (Paragraph 0234: “In such embodiments, the system can include a catheter instead of, or in addition to, a sensor, the catheter being connected to an infusion pump configured to deliver liquid medicines or other fluids into the patient's body”).
It would have been obvious to one of ordinary skill in the art before effective filing date of the invention to modify the invention of Friedlander, Schaeffer, Drews, Cox, and Cleary to have the energy source disposed within the housing to be a battery as taught by Halac, motivation being that there are a finite number of predictable potential solutions (i.e., internal energy sources) to the recognized need (creating an electrically-powered device), and one of ordinary skill in the art would have pursued the known potential solutions with a reasonable expectation of success (i.e., using a battery as an internal energy source).
Re. Claim 8: Friedlander, Schaeffer, Drews, Cox, and Cleary teach the invention according to claim 6.  Friedlander, Schaeffer, Drews, Cox, and Cleary do not teach the invention wherein the curved wall has an ovoid shape.

	It would have been an obvious matter of design choice to modify Friedlander, Schaeffer, Drews, Cox, and Cleary to include an ovoid curved wall as taught by Halac since the applicant has not disclosed that this limitation solves any stated problem or is for any particular purpose, and it appears that the device would perform equally well with either designs.  Absent a teaching as to criticality of the curved wall being ovoid, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement.
	Re. Claim 9:  Friedlander, Schaeffer, Drews, Cox, Cleary, and Halac teach the invention according to claim 8.  Friedlander further teaches the invention wherein the lower portion includes a conical surface and a substantially planar bottom surface (Fig. 1, the tip member 3 constitutes a conical surface; the opening constitutes a substantially planar bottom surface).
	Re. Claims 10 and 11: Friedlander, Schaeffer, Drews, Cox, Cleary, and Halac teach the invention according to claim 9.  Friedlander further teaches the device wherein the lower portion includes a second opening extending from a top surface opposite the bottom surface and wherein the second opening is sized to receive the peristaltic pump (Fig. 1, the device having an interior cavity defining an opening extending from the top surface which receives the peristaltic pump 14).
	Re. Claim 12: Friedlander, Schaeffer, Drews, Cox, Cleary, and Halac teach the invention according to claim 11.  Drews further teaches the invention wherein the upper portion includes a first hole extending through the curved wall, the first hole sized to allow the tubing member to pass .	 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 and 8-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617.  The examiner can normally be reached on Mon-Fri 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.X./Examiner, Art Unit 3791                                                                                                                                                                                                        

/DEVIN B HENSON/Primary Examiner, Art Unit 3791